NEY       GENERAL
                          ~FTExAS




Hon. Harvey Ii.Kennedy, D.C., President
Texas Board of Chiropractic Examiners
Sam Houston Building
Austin, Texas

                                Opinion No. C-420

                                Be:     Whether the Board of Chiro-
                                        practic Examiners has the au-
                                        thority to determine the
                                        schools and state associations
                                        whose programs of refresher
                                        work will be acceptable to the
                                        Board as meeting the annual re-
Dear Mr. Kennedy:                       newal requirements.

        You have requested the opinion of this office regard-
ing the above-stated question, based upon the requirements
of the Texas Chiropractic Act, Article 4512b, Vernon's Civil
Statutes.

        The particular section of the Texas Chiropractic Act
that is involved in your question is Section 8b of Article
4512b. This section is quoted in part as follows:
             1,
                  .Provided, however, that as a
                  .   .


        prerequisite to the annual registration or
        renewal and before such chiropractic regis-
        tration or renewal may be issued, the licen-
        see shall present to the Board (a) satis-
        factory evidence that in the year preceding
        the application for renewal said licensee
        attended two (2) daysof seminar, education-
        al lectures, post-graduate course, or annual
        convention of any State Association or Society,
        or regular organized (recognized) Chiroprac-
        tic College, or (b) satisfactory evidence that
                                    -1977-
Hon. Harvey I-I.
               Kennedy, D.C., page 2 (C-420)


       he was unavoidably prevented by sickness or
       otherwise attending such educational or post-
       graduate program, together with a recommenda-
       tion of two (2) reputable licensed Texas Chiro-
       practors who personally know the licensee and
       vouch for his good standing in the profession;
       provided that new licenses. . ."

        Pursuant to the requirement of a minimum of two days
of refresher training as established above, you advise that
the Texas Board of Chiropractic Examiners has passed a motion
as follows:

            "The Texas State Chiropractic Assoc-
       iation be named as the official State Chiro-
       practic Association and that the Texas State
       Chiropractic Association Convention, Texas
       Chiropractic College Homecoming Convention
       and Texas Chiropractic College Fall Seminar
       be the Texas refresher courses recognized by
       the Board for renewal of licenses. Various
       seminars; such as: Parker, Rich Courses,
       T.S.C.A. Insurance seminar, T.S.C.A. X-ray
       seminar, County Societies, Science Clubs and
       other small organizations are not acceptable
       for license renewal."

        It is clear that the refresher requirements established
by the motion are no stricter than the requirements made in
the ~statute. The primary difference between the motion and
the statute is that the motion particularly names the various
professional meetings that will be recognized as fulfilling
the refresher requirements of the statute.

        Section 4a of the Texas Chiropractic Act empowers the
Board "to make such rules and regulations not inconsistent
with this law as may be necessary for the performance of its
duties, the regulation of the practice of chiropractic, and
the enforcement of this Act." Under this provision, it is in-
cumbent upon the Board to determine that the refresher course
requirements are met by attendance at bona fide e,ducational
events contemplated by the statute. The Board could not reach
out and create new refresher,course requirements, for such ac-
tion would be outside its statutory authority. But here, the

                           -1978-
Hon.   I-Iarvey
              II.~~;cnncdy,
                          D.C., page 3   (C-420)

Board, in the exercise of its sound discretion, has determined
that certain state associations fulfill the requirements of
offering bona fide refresher courses to practicing chiroprac-
tors, and has determined that certain others do not meet those
requirements. It is the opinion of this office that the Board
has the duty and the power to make such determinations. See
Kee vs. Babes, 157 Tex. 387, 303 S.W.2d 376 (1957); Texas State
Board of Examiners in optometry vs. Carp, No. A-10258, not yet
reported.

                           SUMMARY

              The Texas Board of Chiropractic Examiners,
         in fulfilling its duty to regulate the pro-
         fession, has the power and duty to designate
         the particular state associations whose educa-
         tional offerings shall be acceptable in satis-
         fying the refresher requirements of Section
         8b of Article 4512b, V.C.S.

                                     Yours very truly,

                                     WAGGONER CARR
                                     Attorney General




                                         Assistant


MLQ:ms:cg

APPROVED:

OPINION COMMITTEE

W. V. Geppert, Chairman
Pat Bailey
JohnsFainter
Bob Flowers
Arthur Sandlin

APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone             -1979-